Exhibit 10.6

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of October 1, 2015, among PJT
Partners Inc., a Delaware corporation, PJT Partners Holdings LP, a Delaware
limited partnership, and the Partnership Unitholders (as defined herein) from
time to time party hereto.

WHEREAS, the parties hereto desire to provide for the exchange of Partnership
Units (as defined herein) on the terms and subject to the conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

SECTION 1.1. Definitions

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Cash Amount” means, for each Partnership Unit that is Exchanged for the Cash
Amount, an amount of cash equal to the product of (i) the Value of a share of
Class A Common Stock multiplied by (ii) the Exchange Rate.

“Cash Amount Settlement Date” means the third Business Day following the
applicable Quarterly Exchange Date, or, to the extent any Primary Issuance
Funding is not settled on a Quarterly Exchange Date, the third Business Day
following the applicable settlement date of a Primary Issuance Funding. For the
avoidance of doubt, the final settlement date of any Permitted ATM Funding shall
be no later than the third Business Day following the last day of the applicable
Permitted ATM Distribution Period.

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Corporation” means PJT Partners Inc., a Delaware corporation, and any successor
thereto.

“Cut-Off Date” has the meaning given to such term in Section 2.3(a) of this
Agreement.

“Election of Exchange” has the meaning given to such term in Section 2.1(b) of
this Agreement.

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

1



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means one (1), subject to adjustment pursuant to Section 2.5 of
this Agreement.

“Ineligible Partnership Unit” means any Partnership Unit that, as of the
applicable Quarterly Exchange Date, has not been both outstanding and fully
vested for at least six months, as reflected in the books and records of the
Partnership.

“Partnership” means PJT Partners Holdings LP, a Delaware limited partnership,
and any successor thereto.

“Partnership Agreement” means the Second Amended and Restated Limited
Partnership Agreement of PJT Partners Holdings LP, dated on or about the date
hereof, as such agreement may be amended and/or restated from time to time.

“Partnership Unit” means (i) each Class A Unit (as such term is defined in the
Partnership Agreement) issued as of the date hereof and (ii) each Class A Unit
or other interest in the Partnership that may be issued by the Partnership in
the future that is designated by the Corporation and the Partnership as a
“Partnership Unit” for purposes of this Agreement.

“Partnership Unitholder” means each holder of one or more Partnership Units that
may from time to time be a party to this Agreement.

“Permitted ATM Distribution Period” means, with respect to any Permitted ATM
Funding, the period commencing on the applicable Quarterly Exchange Date and
ending on the earlier of (x) the date when all Primary Issuance Shares in
respect of the applicable Primary Issuance Funding have been sold and (y) the
20th Trading Day after such Quarterly Exchange Date.

“Permitted ATM Funding” means any Primary Issuance Funding that satisfies each
of the following requirements: (i) sales of the applicable Primary Issuance
Shares in respect of such Primary Issuance Funding are made through one or more
sales agents of the Corporation by means of ordinary brokers’ transactions on
the New York Stock Exchange or another national securities exchange, or any
successor to any of the foregoing, or otherwise at market prices prevailing at
the time of the applicable sale; (ii) the fees or commissions payable to such
sales agents are determined pursuant to an equity distribution or similar
agreement negotiated in good faith by the Corporation and entered into on arms’
length terms; (iii) sales of the applicable Primary Issuance Shares in respect
of such Primary Issuance Funding are executed during the applicable Permitted
ATM Distribution Period; and (iv) to the extent any Primary Issuance Shares
remain unsold at the end of the applicable Permitted ATM Distribution Period, a
corresponding number of Primary Issuance Units are deemed withdrawn from the
applicable Quarterly Exchange and may be tendered for exchange in respect of any
subsequent Quarterly Exchange Date.

“Permitted Transferee” has the meaning given to such term in Section 3.1 of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Person” means any individual, estate, corporation, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
unincorporated or governmental organization or any agency or political
subdivision thereof

“Primary Issuance Funding” has the meaning given to such term in
Section 2.2(b)(i) of this Agreement.

“Primary Issuance Shares” has the meaning given to such term in
Section 2.2(b)(i) of this Agreement.

“Primary Issuance Units” has the meaning given to such term in Section 2.2(b)(i)
of this Agreement.

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange or another national securities exchange, or any successor to any of the
foregoing.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Corporation.

“Quarterly Exchange Date” means the date each Quarter that is the later to occur
of either: (1) the second Trading Day after the date on which the Corporation
makes a public news release of its quarterly earnings for the prior Quarter or
(2) the first day of such Quarter that directors and executive officers of the
Corporation are permitted to trade under the applicable polices of the
Corporation relating to trading by directors and executive officers; provided
that there shall be no Quarterly Exchange Date for any party prior to the first
anniversary of the date that the Spin-Off is completed.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Significant Limited Partner” has the meaning given to such term in the
Partnership Agreement.

“Spin-Off” means the separation of PJT Partners Inc. and its consolidated
subsidiaries from The Blackstone Group L.P., including the pro rata distribution
by The Blackstone Group L.P. to its common unitholders of shares of Class A
Common Stock (as contemplated by the Corporation’s Registration Statement on
Form 10 (File No. 001-36869).

“Stock Amount” means, for each Partnership Unit that is Exchanged for the Stock
Amount, a number of shares of Class A Common Stock that is equal to the Exchange
Rate.

“Stock Settlement Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

“Subject Partnership Unitholder” has the meaning set forth in Section 2.10 of
this Agreement.

“Trading Day” means a day on which shares of the Class A Common Stock (i) are
not suspended from trading at the close of business on the New York Stock
Exchange or such other national securities exchange where the Class A Common
Stock has been listed or admitted for

 

3



--------------------------------------------------------------------------------

trading or any successor to any such exchange and (ii) have traded at least once
on the New York Stock Exchange or such other national securities exchange where
the Class A Common Stock has been listed or admitted for trading or any
successor to any such exchange. If the Class A Common Stock is not listed or
admitted for trading on the New York Stock Exchange or another national
securities exchange, or any successor to any of the foregoing, “Trading Day”
means a Business Day.

“Value” means, with respect to any outstanding share of Class A Common Stock
that is Publicly Traded, the volume weighted average price per share on the
Quarterly Exchange Date. If the shares of Class A Common Stock are not Publicly
Traded, the Value of a share of Class A Common Stock means the amount that a
holder of a share of Class A Common Stock would receive if each of the assets of
the Corporation were to be sold for its fair market value on the Quarterly
Exchange Date, the Corporation were to pay all of its outstanding liabilities,
and the remaining proceeds were to be distributed to the holders of the
Corporation’s equity. Such Value shall be determined by the Corporation, acting
in good faith and based upon a commercially reasonable estimate of the amount
that would be realized by the Corporation if each asset of the Corporation (and
each asset of each partnership, limited liability company, trust, joint venture
or other entity in which the Corporation owns a direct or indirect interest)
were sold to an unrelated purchaser in an arms’ length transaction where neither
the purchaser nor the seller were under economic compulsion to enter into the
transaction (without regard to any discount in value as a result of the
Corporation’s minority interest in any property or any illiquidity of the
Corporation’s interest in any property).

Notwithstanding the foregoing, in the event that the Corporation elects to
settle an Exchange of Partnership Units with the proceeds of a Primary Issuance
Funding pursuant to Section 2.2(b), “Value” shall mean an amount per share of
Class A Common Stock equal to the net proceeds per share of Class A Common Stock
received by the Corporation from such Primary Issuance Funding, determined after
deduction of any discounts and commissions or similar costs payable to any
underwriters, broker/dealers or placement or selling agents, but not of any
other expenses of the Corporation or any other Partnership Unitholder related
thereto, including without limitation, legal and accounting fees and expenses,
Securities and Exchange Commission registration fees, state blue sky and
securities laws fees and expenses, printing expenses, FINRA filing fees,
exchange listing fees and other out of pocket expenses. For the avoidance of
doubt, to the extent the Primary Issuance Shares for a given Primary Issuance
Funding are sold in multiple transactions rather than a single transaction or
block, “Value” shall be determined by reference to the volume weighted average
price per share received by the Corporation across all sales in respect of such
Primary Issuance Funding and otherwise in accordance with this paragraph.

“Withdrawing Partner” has the meaning given to such term in Section 2.2(b)(iii)
of this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE II

SECTION 2.1. Exchange of Partnership Units.

(a) In respect of each Quarterly Exchange Date, each Partnership Unitholder
shall be entitled, upon the terms and subject to the conditions hereof, to
surrender Partnership Units (other than Ineligible Partnership Units) in
exchange for the delivery to such exchanging Partnership Unitholder for each
Partnership Unit so surrendered of the Cash Amount or, in the sole and absolute
discretion of the Corporation, the Stock Amount (such exchange, an “Exchange”);
provided that any such Exchange is for a minimum of the lesser of 1,000
Partnership Units or all of the Partnership Units (other than Ineligible
Partnership Units) held by such Partnership Unitholder.

(b) The Corporation will provide notice thereof to each Partnership Unitholder
eligible to Exchange Partnership Units on a Quarterly Exchange Date at least
seventy-five (75) days prior to the anticipated date of such Quarterly Exchange
Date. A Partnership Unitholder shall exercise its right to Exchange Partnership
Units as set forth in Section 2.1(a) above by delivering to the Corporation and
to the Partnership a written election of exchange at least sixty (60) days prior
to the anticipated Quarterly Exchange Date substantially in the form of Exhibit
A hereto (an “Election of Exchange”), duly executed by such holder or such
holder’s duly authorized attorney in respect of the Partnership Units to be
Exchanged, delivered during normal business hours at the principal executive
offices of the Corporation and of the Partnership. Except as provided in
Section 2.2(b)(iii) below with respect to applicable Primary Issuance Fundings,
a Partnership Unitholder may not revoke an Election of Exchange delivered
pursuant to this Section 2.1(b) without the consent of the Corporation, which
consent may be provided or withheld, or made subject to such conditions,
limitations or restrictions, as determined by the Corporation in its sole
discretion. Such determinations need not be uniform and may be made selectively
among Partnership Unitholders, whether or not such Partnership Unitholders are
similarly situated.

SECTION 2.2. Exchange for Cash Amount. On or prior to the applicable Cash Amount
Settlement Date, the Partnership shall deposit or cause to be deposited in the
account of each applicable exchanging Partnership Unitholder, as specified in
such Partnership Unitholder’s Election of Exchange, the applicable Cash Amount
with respect to the Partnership Units to be settled on such Cash Amount
Settlement Date that are the subject of an Election of Exchange for the
applicable Quarterly Exchange Date (and which has not been validly withdrawn in
accordance Section 2.2(b)(iii) below, if applicable), other than any Partnership
Unit in respect of which the Corporation has provided a Stock Settlement Notice
on or prior to the applicable Cut-Off Date, against delivery to the Partnership
of such Partnership Units.

(b) (i) Notwithstanding anything otherwise to the contrary herein, the
Corporation may cause the Partnership to settle the Exchange of Partnership
Units that are the subject of an Election of Exchange in respect of any
Quarterly Exchange Date (such Partnership Units, the “Primary Issuance Units”)
with the proceeds of a primary issuance of shares of Class A Common Stock
(“Primary Issuance Shares”), whether registered under the Securities Act or
exempt from such registration, underwritten, sold directly to investors or
through agents or other intermediaries, or otherwise distributed (a “Primary
Issuance Funding”) pursuant to the terms of this Section 2.2(b).

(ii) Except as provided in Section 2.2(b)(iv) below with respect to Permitted
ATM Fundings, the Corporation must provide notice (a “Primary Issuance Funding
Notice”) of the exercise of its election described in Section 2.2(b)(i)

 

5



--------------------------------------------------------------------------------

above to settle an Exchange of Partnership Units with the proceeds of a Primary
Issuance Funding on or prior to the applicable Cut-Off Date. The Primary
Issuance Funding Notice shall set forth:

(1) the anticipated settlement date of the Primary Issuance Funding;

(2) the estimated discounts and commissions or similar costs payable to any
underwriters, broker/dealers or placement or selling agents in connection with
such Primary Issuance Funding; and

(3) reasonably detailed information concerning the manner of distribution,
including (x) whether the Primary Issuance Shares will be sold at market prices
prevailing at the time of sale, at prices related to market prices, at a fixed
price or prices subject to change or at negotiated prices; and (y) whether the
Primary Issuance Shares will be sold on the New York Stock Exchange (including
through at the market offerings); in the over-the-counter market; in a privately
negotiated transaction; through broker/dealers, who may act as agents or
principals; through one or more underwriters on a firm commitment or
best-efforts basis; in a block trade; directly to one or more purchasers;
through agents; and/or any combination of the foregoing.

(iii) Except as provided in Section 2.2(b)(iv) below with respect to Permitted
ATM Fundings, each exchanging Partnership Unitholder shall have the right to
elect to withdraw its Election of Exchange with respect to Primary Issuance
Units (an exchanging Partnership Unitholder making such an election being a
“Withdrawing Partner”) by providing notice of such election to the Corporation
on or before 5:00 p.m. (New York City Time) on the next Business Day following
the Corporation’s delivery of the Primary Issuance Funding Notice (as such time
may be extended by the Corporation in its sole discretion), whereupon the
Partnership Units of such Withdrawing Partner shall be considered to be
withdrawn from the related Exchange in respect of such Quarterly Exchange Date
and the number of Primary Issuance Shares and Primary Issuance Units shall be
reduced accordingly. If an exchanging Partnership Unitholder, within such time
period, fails to notify the Corporation of such Partnership Unitholder’s
election to become a Withdrawing Partner, then such Partnership Unitholder shall
be deemed not to have withdrawn from the Exchange.

(iv) Notwithstanding anything otherwise to the contrary herein, the Corporation
shall not be required to provide a Primary Issuance Funding Notice and
Partnership Unitholders shall not have the withdrawal rights set forth in
Section 2.2(b)(iii) with respect to any Primary Issuance Funding to the extent
it qualifies as a “Permitted ATM Funding” in accordance with the definition
thereof.

(v) If the Corporation elects a Primary Issuance Funding pursuant to this
Section 2.2(b), the Partnership shall settle the Exchange of each Primary
Issuance Unit, other than any Primary Issuance Unit that has been withdrawn

 

6



--------------------------------------------------------------------------------

pursuant to Section 2.2(b)(iii) above, to the extent applicable, for the Cash
Amount, which shall be payable on or prior to the applicable Cash Amount
Settlement Date, which may not be later than 30 days after the applicable
Quarterly Exchange Date, or in the case of a Permitted ATM Funding, the fourth
Business Day following the expiration of the applicable Permitted ATM
Distribution Period.

SECTION 2.3. Exchange for Stock Amount.

(a) Notwithstanding anything to the contrary in this Article II, the Corporation
may, in its sole and absolute discretion, by means of delivery of a written
notice to such effect (a “Stock Settlement Notice”) by 5:00 p.m. (New York City
time) on the third Business Day prior to the applicable Quarterly Exchange Date
(such date and time the “Cut-Off Date”), elect to Exchange all or any portion
(as specified in such notice) of the Partnership Units that are the subject of
Elections of Exchange for such Quarterly Exchange Date by delivery of the Stock
Amount against delivery to the Corporation of such Partnership Units. The
Partnership shall be required to settle by paying the Cash Amount for the
Exchange of all Partnership Units that are the subject of Elections of Exchange
for such Quarterly Exchange Date (and which have not been validly withdrawn in
accordance Section 2.2(b)(iii) above, if applicable) other than those in respect
of which the Corporation has provided a Stock Settlement Notice on or prior to
the applicable Cut-Off Date.

(b) In such event, on the Quarterly Exchange Date, upon the surrender for
exchange of the applicable Partnership Units in the manner provided in this
Article II, the Corporation shall deliver or cause to be delivered at the
offices of the then-acting registrar and transfer agent of the Class A Common
Stock or, if there is no then-acting registrar and transfer agent of the Class A
Common Stock, at the principal executive offices of the Corporation, the number
of shares of Class A Common Stock deliverable upon such Exchange, registered in
the name of the relevant exchanging Partnership Unitholder or its designee.
Notwithstanding the foregoing, if the Class A Common Stock is eligible for the
depository and book-entry services of The Depository Trust Company, the
Corporation will, subject to Section 2.6 below, upon the written instruction of
an exchanging Partnership Unitholder, use its best efforts to deliver the shares
of Class A Common Stock deliverable to such exchanging Partnership Unitholder,
through the facilities of The Depository Trust Company, to the account of the
participant of The Depository Trust Company designated by such exchanging
Partnership Unitholder.

SECTION 2.4. Class A Common Stock to be Issued.

(a) The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as shall be
deliverable upon any such Exchange where the Corporation has elected to pay the
Stock Amount; provided that nothing contained herein shall be construed to
preclude the Corporation from satisfying its obligations in respect of the
Exchange of the Partnership Units where the Corporation has elected to pay the
Stock Amount by delivery of shares of Class A Common Stock which are held in the
treasury of the Corporation or any of its subsidiaries or by delivery of
purchased shares of Class A Common Stock (which may or may not be held in the
treasury of the Corporation or any subsidiary thereof). The Corporation
covenants that all Class A Common Stock issued upon an Exchange will, upon
issuance, be validly issued, fully paid and non-assessable.

 

7



--------------------------------------------------------------------------------

(b) The Partnership and the Corporation shall use their best efforts to ensure
that the execution and delivery of this Agreement by each of the Partnership and
the Corporation and the consummation by each of the Partnership and the
Corporation of the transactions contemplated hereby (including without
limitation, the issuance of the Class A Common Stock) have been duly authorized
by all necessary partnership or corporate action, as the case may be, on the
part of the Partnership and the Corporation, including, but not limited to, all
actions necessary to ensure that the acquisition of shares of Class A Common
Stock pursuant to the transactions contemplated hereby, to the fullest extent of
the Corporation’s board of directors’ power and authority and to the extent
permitted by law, shall not be subject to any “moratorium,” “control share
acquisition,” “business combination,” “fair price” or other form of
anti-takeover laws and regulations of any jurisdiction that may purport to be
applicable to this Agreement or the transactions contemplated hereby.

(c) The Corporation and the Partnership covenant and agree that, to the extent
that a registration statement under the Securities Act is effective and
available for shares of Class A Common Stock to be delivered with respect to any
Exchange (and to the extent that the Corporation has elected to exchange such
Partnership Units for the Stock Amount), the Corporation shall register under
the Securities Act the delivery of shares of Class A Common Stock in respect of
such Exchange. In the event that any Exchange in accordance with this Agreement
is to be effected at a time when any required registration has not become
effective or otherwise is unavailable (and to the extent that the Corporation
has elected to exchange such Partnership Units for the Stock Amount), upon the
request and with the reasonable cooperation of the Partnership Unitholder
requesting such Exchange, the Corporation and the Partnership shall use best
efforts to promptly facilitate such Exchange pursuant to any reasonably
available exemption from such registration requirements. The Corporation and the
Partnership shall use best efforts to list the Class A Common Stock to be
delivered upon an Exchange prior to such delivery upon each national securities
exchange upon which the outstanding Class A Common Stock may be listed or traded
at the time of such delivery.

SECTION 2.5. Adjustment. The Exchange Rate shall be adjusted accordingly if
there is: (a) any subdivision (by any unit split, unit distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse unit split, reclassification, reorganization, recapitalization or
otherwise) of the Partnership Units that is not accompanied by an identical
subdivision or combination of the Class A Common Stock; or (b) any subdivision
(by any stock split, stock dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Common Stock that is not accompanied by an identical subdivision or
combination of the Partnership Units. If there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
Class A Common Stock is converted or changed into another security, securities
or other property, then upon any subsequent Exchange where the Corporation has
elected to pay the Stock Amount, an exchanging Partnership Unitholder shall be
entitled to receive the amount of such security, securities or other property
that such exchanging Partnership Unitholder would have received if such Exchange
had occurred immediately prior to the effective date of such reclassification,

 

8



--------------------------------------------------------------------------------

reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction, and upon any subsequent Exchange where the
Partnership is obligated to pay the Cash Amount, an exchanging Partnership
Unitholder shall be entitled to receive the cash value of such security,
securities or other property determined in a manner similar to the determination
of the Cash Amount with respect to shares of Class A Common Stock as provided
herein.

SECTION 2.6. Expenses. The Corporation, the Partnership and each exchanging
Partnership Unitholder shall bear their own expenses in connection with the
consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that the Corporation or Partnership, as the case may be,
shall bear any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange; provided, however, that
if any shares of Class A Common Stock are to be delivered in a name other than
that of the Partnership Unitholder that elected the Exchange, then such
Partnership Unitholder and/or the person in whose name such shares are to be
delivered shall pay to the Corporation the amount of any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, such Exchange or shall establish to the reasonable satisfaction of the
Corporation that such tax has been paid or is not payable.

SECTION 2.7. Conflicts. For the avoidance of doubt, and notwithstanding anything
to the contrary herein, a Partnership Unitholder shall not be entitled to
exchange Partnership Units to the extent the Corporation determines that such
Exchange (i) would be prohibited by law, (ii) would result in any breach of any
debt agreement or other material contract of the Partnership or the Corporation
or (iii) would cause unreasonable financial burden on the Partnership, as
reasonably determined by the board of directors of the Corporation acting in
good faith (it being understood that impact on the market price of Class A
Common Stock shall not in and of itself be deemed to be an unreasonable
financial burden on the Partnership); provided, that in the event that the
Corporation cancels any Quarterly Exchange Date in reliance on clause (iii) of
this Section 2.7, the Corporation shall not be entitled to cancel the Quarterly
Exchange Date next succeeding such canceled Quarterly Exchange Date; provided,
further, that nothing in this Agreement shall be construed to limit the rights
and remedies of any Partnership Unitholder pursuant to the Registration Rights
Agreement. For the avoidance of doubt, no Exchange shall be deemed to be
prohibited by law pertaining to the registration of securities if such
securities have been so registered or if any exemption from such registration
requirements is reasonably available.

SECTION 2.8. Other Exchange Procedures.

(a) The Partnership and the Corporation may adopt reasonable procedures for the
implementation of the exchange provisions set forth in this Article II,
including, without limitation, procedures requiring the use of designated
administrators or brokers with respect to the sale of any shares of Class A
Common Stock received in an Exchange and procedures for the delivery of an
Election of Exchange.

(b) Notwithstanding anything to the contrary herein, if the board of directors
of the Corporation shall determine in good faith that additional restrictions on
Exchange are necessary so that the Partnership is not treated as a “publicly
traded partnership” under Section 7704 of the Code, the Corporation or the
Partnership may impose such additional restrictions on Exchange as the board of
directors of the Corporation has determined in good faith to be so necessary.

 

9



--------------------------------------------------------------------------------

SECTION 2.9. Pro Rata Treatment of Exchanging Partnership Unitholders.
Notwithstanding anything otherwise to the contrary herein, the Corporation and
the Partnership may settle the Exchange of Partnership Units that are the
subject of Elections of Exchange in respect of any Quarterly Exchange Date for
the Cash Amount (whether funded in whole or in part with one or more Primary
Issuance Fundings, including Permitted ATM Fundings, or otherwise), the Stock
Amount or any combination of the foregoing; provided, that each such method
shall be applied to settle a portion of the Partnership Units of each exchanging
Partnership Unitholder pro rata according to the respective number of
Partnership Units each exchanging Partnership Unitholder has tendered for
exchange (and not validly withdrawn in accordance Section 2.2(b)(iii), if
applicable).

SECTION 2.10. Agreements of Certain Partnership Unitholders. Each Partnership
Unitholder that, as of the date hereof, is a member of the Board of Directors of
Blackstone Group Management L.L.C (each a “Subject Partnership Unitholder”)
agrees that until the third anniversary of the completion of the Spin-Off or
such earlier time as such Subject Partnership Unitholder shall cease to be
employed by or provide services to Blackstone Group Management L.L.C., The
Blackstone Group L.P., or any of their respective subsidiaries, such Subject
Partnership Unitholder will (a) consult with the Chief Executive Officer of the
Corporation prior to submitting any Election of Exchange and (b) use
commercially reasonable efforts to ensure that dispositions (if any) of the
Partnership Units or Class A Common Stock that such Subject Partnership
Unitholder received in connection with the Spin-Off be effected through a plan
of distribution that mitigates any sustained adverse effect on the market price
of the Class A Common Stock.

ARTICLE III

SECTION 3.1. Additional Partnership Unitholders. To the extent a Partnership
Unitholder validly transfers any or all of such holder’s Partnership Units to
another person in a transaction in accordance with, and not in contravention of,
the Partnership Agreement or any other agreement or agreements with the
Corporation or any of its subsidiaries to which a transferring Partnership
Unitholder may be party, then such transferee (each, a “Permitted Transferee”)
shall have the right to execute and deliver a joinder to this Agreement,
substantially in the form of Exhibit B hereto, whereupon such Permitted
Transferee shall become a Partnership Unitholder hereunder. To the extent the
Partnership issues Partnership Units in the future, the Corporation and the
Partnership shall be entitled, in their sole discretion, to make any holder of
such Partnership Units a Partnership Unitholder hereunder through such holder’s
execution and delivery of a joinder to this Agreement, substantially in the form
of Exhibit B hereto.

 

10



--------------------------------------------------------------------------------

SECTION 3.2. Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this
Section 3.2):

(a) If to the Corporation, to:

PJT Partners Inc.

280 Park Avenue

New York, New York 10017

Attention: James Cuminale

Email: cuminale@pjtpartners.com

(b) If to the Partnership, to:

PJT Partners Holdings LP,

c/o PJT Partners Inc.

280 Park Avenue

New York, New York 10017

Attention: James Cuminale

Email: cuminale@pjtpartners.com

(c) If to any Partnership Unitholder, to the address and other contact
information set forth in the records of the Partnership from time to time.

SECTION 3.3. Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

SECTION 3.4. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

SECTION 3.5. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

11



--------------------------------------------------------------------------------

SECTION 3.6. Amendment. This Agreement (including any annexes, schedules or
supplements hereto) may be amended, supplemented, waived or modified by the
Partnership in its sole discretion without the approval of any Partnership
Unitholder or other Person; provided that no amendment may materially and
adversely affect the rights of a Partnership Unitholder (other than the
Corporation and its subsidiaries) without the consent of such Partnership
Unitholder (or, if there is more than one such Partnership Unitholder that is so
affected, without the consent of a majority in interest of such affected
Partnership Unitholders (other than the Corporation and its subsidiaries) in
accordance with their holdings of Partnership Units, including each so affected
Significant Limited Partner).

SECTION 3.7. Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

SECTION 3.8. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the parties hereto may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each party hereto (i) expressly
consents to the application of paragraph (c) of this Section 3.8 to any such
action or proceeding and (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.

(c) (i) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 3.8
and such parties agree not to plead or claim the same.

 

12



--------------------------------------------------------------------------------

SECTION 3.9. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 3.9.

SECTION 3.10. Tax Treatment. This Agreement shall be treated as part of the
partnership agreement of the Partnership as described in Section 761(c) of the
Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations promulgated thereunder. As required by the Code and the Treasury
Regulations, the parties shall report any Exchange consummated hereunder as a
taxable sale of the Partnership Units by a Partnership Unitholder to the
Corporation, other than any Exchange where the Partnership has elected to pay
the Cash Amount with available cash of the Partnership (rather than the proceeds
of a Primary Issuance Funding), and no party shall take a contrary position on
any income tax return, amendment thereof or communication with a taxing
authority unless an alternate position is permitted under the Code and Treasury
Regulations and the Corporation consents in writing.

SECTION 3.11. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

SECTION 3.12. Independent Nature of Partnership Unitholders’ Rights and
Obligations. The obligations of each Partnership Unitholder hereunder are
several and not joint with the obligations of any other Partnership Unitholder,
and no Partnership Unitholder shall be responsible in any way for the
performance of the obligations of any other Partnership Unitholder hereunder.
The decision of each Partnership Unitholder to enter into to this Agreement has
been made by such Partnership Unitholder independently of any other Partnership
Unitholder. Nothing contained herein, and no action taken by any Partnership
Unitholder pursuant hereto, shall be deemed to constitute the Partnership
Unitholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Partnership Unitholders are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby and the Corporation acknowledges that the
Partnership Unitholders are not acting in concert or as a group, and the
Corporation will not assert any such claim, with respect to such obligations or
the transactions contemplated hereby.

SECTION 3.13. Other Agreements. Neither the Corporation nor the Partnership
shall enter into any contract, mortgage, loan or other agreement that prohibits
or restricts (a) the

 

13



--------------------------------------------------------------------------------

Corporation or the Partnership from performing their specific obligations under
this Agreement or (b) a Partnership Unitholder from exercising its rights under
this Agreement to effect an Exchange, except, in either case, with the written
consent of each such Partnership Unitholder affected by the prohibition or
restriction, or to the extent such prohibition or restriction affects all
Partnership Unitholders (other than the Corporation and its subsidiaries) on a
pro rata basis, with the written consent of a majority in interest of such
affected Partnership Unitholders (other than the Corporation and its
subsidiaries) in accordance with their holdings of Partnership Units, including
each Significant Limited Partner.

SECTION 3.14. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

PJT PARTNERS INC. By:  

/s/ Michael S. Chae

  Name:   Michael S. Chae   Title:   Chief Financial Officer PJT PARTNERS
HOLDINGS LP By:   PJT Partners Inc., its general partner By:  

/s/ Michael S. Chae

  Name:   Michael S. Chae   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

PARTNERSHIP UNITHOLDERS Each of the Partnership Unitholders set forth on
Schedule I attached hereto. By:   Blackstone Holdings I/II GP Inc., as
attorney-in-fact By:  

/s/ John G. Finley

Name:   John G. Finley Title:   Chief Legal Officer and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ELECTION OF EXCHANGE

PJT Partners Inc.

280 Park Avenue, New York, New York 10017

Attention: James Cuminale

PJT Partners Holdings LP

c/o PJT Partners Inc.

280 Park Avenue, New York, New York 10017

Attention: James Cuminale

Reference is hereby made to the Exchange Agreement, dated as of
                    (the “Exchange Agreement”), among PJT Partners Inc., a
Delaware corporation, PJT Partners Holdings LP, a Delaware limited partnership
(the “Partnership”), and the holders of Partnership Units (as defined herein)
from time to time party thereto. Capitalized terms used but not defined herein
shall have the meanings given to them in the Exchange Agreement.

The undersigned Partnership Unitholder hereby transfers to the Partnership or
the Corporation (as specified in the Exchange Agreement) the number of
Partnership Units set forth below in exchange for cash or, at the election of
the Corporation in its sole and absolute discretion, shares of Class A Common
Stock to be issued in its name as set forth below (or in the name of a designee
as may be set forth below), pursuant to the terms and conditions of the Exchange
Agreement.

Legal Name of Partnership Unitholder:             

 

 

  

 

Address:   

 

 

Number of Partnership Units to be Exchanged:   

 

  

Account information for deposit of Cash Amount, if applicable:

 

Bank Name:   

 

ABA No.:   

 

Account No.:   

 

Account Name:   

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable



--------------------------------------------------------------------------------

bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Partnership Units subject
to this Election of Exchange are being transferred free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; and (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Partnership Units subject to this Election of Exchange is
required to be obtained by the undersigned for the transfer of such Partnership
Units.

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or of the Partnership as the attorney of the undersigned, with full
power of substitution and resubstitution in the premises, to do any and all
things and to take any and all actions that may be necessary to exchange the
Partnership Units subject to this Election of Exchange for cash or shares of
Class A Common Stock on the books of the Corporation.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:  

  Dated:  

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of                     (the “Agreement”), among PJT Partners
Inc., a Delaware corporation (the “Corporation”), PJT Partners Holdings LP, a
Delaware limited partnership, and each of the Partnership Unitholders from time
to time party thereto. Capitalized terms used but not defined in this Joinder
Agreement shall have their meanings given to them in the Agreement. This Joinder
Agreement shall be governed by, and construed in accordance with, the law of the
State of Delaware. In the event of any conflict between this Joinder Agreement
and the Agreement, the terms of this Joinder Agreement shall control.

The undersigned hereby joins and enters into the Agreement having acquired
Partnership Units in the Partnership. By signing and returning this Joinder
Agreement to the Corporation, the undersigned accepts and agrees to be bound by
and subject to all of the terms and conditions of and agreements of a
Partnership Unitholder contained in the Agreement, with all attendant rights,
duties and obligations of a Partnership Unitholder thereunder. The parties to
the Agreement shall treat the execution and delivery hereof by the undersigned
as the execution and delivery of the Agreement by the undersigned and, upon
receipt of this Joinder Agreement by the Corporation and by the Partnership, the
signature of the undersigned set forth below shall constitute a counterpart
signature to the signature page of the Agreement.

 

Name:   

 

  

Address for Notices:      With copies to:   

 

    

 

 

    

 

 

    

 

Attention:  

 

    

 